FILED
                           NOT FOR PUBLICATION                              JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TRAVIS MORGAN, successor-in-interest,            No. 12-55748

              Plaintiff - Appellant,             D.C. No. 2:11-cv-06227-ODW-
                                                 AGR
  v.

COUNTY OF LOS ANGELES; LOS                       MEMORANDUM*
ANGELES COUNTY SHERIFFS
DEPARTMENT; LEROY BACA,
individual and in his official capacity;
ERIC TUNFORSS, individual and in his
official capacity; PARVANEH P.
SOLNOUNI, M.D.; PATRICK C. PAIK,
M.D.; KAMRON K. HAKHAMIMI,
M.D.; POLICAPRIO F. ENRIQUEZ,
M.D.; HYO N. LEE; SUZANNE M.
MCDONALD; CHU-HSIAN CHI, M.D.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                     Argued and Submitted December 3, 2013
                              Pasadena, California



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: SCHROEDER, NOONAN, and CLIFTON, Circuit Judges.

      Adrian Scott Morgan filed this action against Los Angeles County and

various prison officials claiming violation of federal constitutional and statutory

rights in defendants’ failure to provide adequate treatment for a broken leg. The

district court erred in dismissing the action for failure to exhaust administrative

remedies. The record shows that an administrative complaint was filed and does

not show that there was any response. A prisoner who receives either no response

or an incomplete response to a complaint has exhausted his administrative

remedies. See Brown v. Valloff, 422 F.3d 926, 936 (9th Cir. 2005). Here, there

was exhaustion.

       Morgan is now deceased and his son has been substituted as the plaintiff.

He indicates that additional claims may be now be filed. We therefore reverse the

judgment of the district court so that it may consider the federal claims and permit

amendment of the complaint to assert any additional state or federal claims that

may have arisen as a result of Morgan’s death.

      REVERSED and REMANDED.




                                           2